Felton, Chief Judge.
The compromise settlement of this workmen’s compensation claim was made and approved in accordance with all of the provisions of Code Ann. § 114-106 (Ga. L. 1920, p. 178; Ga. L. 1931, pp. 7, 43), as amended by Ga. L. 1963, pp. 141, 142, which bars amendment, modification or change of the agreement or a change of condition hearing under § 114-709. See Proctor v. Dixie Bell Mills, Inc., 113 Ga. App. 787 (2) (149 SE2d 550). The settlement stipulated that it was in full, final and complete settlement of any and all claims arising out of the compensable injury; therefore, the Superior Court of Catoosa County did not err in its judgment affirming the award of the board denying the claim for medical expenses incurred after the approval of the settlement.

Judgment affirmed.


Frankum and Pannell, JJ., concur.